DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 11, 2021, has been entered.
Response to Amendment
The amendment filed 6/11/2021 has been entered. 
(i) Claims amended: 
(1) independent claims: 1, 10, and 17.
(2) dependent claims: none.
Summary of Response to Amendment& Argument
Applicant's arguments filed June 11, 2021, have been fully considered and the results are as followed, see more detailed explanation at “Response to Argument” at the end.
(1) 101 Rejection: arguments were not persuasive and the rejection is maintained. 
(2) 103 Rejections: applicant’s amendment necessitated new ground of rejection.
Claim Status
Claims 1-20 are pending.  They comprising of 3 groups:
1) method: 1-8, and   
2) system: 9-16, and 
3) method: 17-20.
All appear to have similar scope and will be rejected together.
As of June 11, 2021, independent method claim 1 is as followed:
1.    (Currently Amended) A method comprising: 
[1] receiving, at a computing device comprising a processor, fault data and workload data for a self-service terminal fault data and workload data collected via a plurality of sensors operatively connected to the self-service terminal, wherein the fault data includes an event occurring immediately before a fault and an event occurring immediately after the fault, the fault associated with a media handling component of the self-service terminal including incorrectly recognizing a denomination of the banknote as a first denomination when the banknote is a second denomination and creating fault data;
[2] determining, by the computing device, a fault rate for the self-service terminal product based upon the fault data and the workload data; 
[3] determining, by the computing device based on the fault rate, when the self-service terminal needs servicing and a service required by the self-service terminal, and 
[4] performing the service required on the self-service terminal.  

Note: for referential purpose, numerals [1]-[4] are added to the beginning of each element.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Per New Guidelines 2019 PEG as of October 2019

Claims 1-20 (all) are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a process for analyzing operating condition of an asset (machine or equipment or self-service terminal) using a predictive model and outputting a result, a determination whether or not a service is needed.  
analytics system” applying on an asset.  This judicial exception is not integrated into a practical application because it’s merely collect data, analyze data using a model, and provide analysis results and recommendation. 
Under the current 2019 PEG USPTO guidance, a two-step analysis is utilized to determine subject matter eligibility under 101.  
		
    PNG
    media_image1.png
    492
    632
    media_image1.png
    Greyscale



Step 1: 
In the instant case, with respect to claims 1-20:
	Claim category:
(1) Method1: 1-9, and
(2) Apparatus1: 10-16, and 
(3) Method2: 17-20.
Analysis:

1. Machine: claims 10-16, are directed to a system for analyzing operating condition of model and outputting predicting result such as when a service is needed, comprising:
(1) a processor, 
(2) a memory device holding an instruction set executable on the processor to cause the computer system to perform operations for analyzing operating condition of an asset (machine or Terminal) using a predictive model and outputting a result, a determination whether or not a service is needed.  (Step 1:Yes).
3. Process: claims 1 and 17, are directed to a process; i.e., a series of steps or acts, for analyzing operating condition of an asset (machine, computer or self-service Terminal) using a predictive model and outputting a result, a determination whether or not a service is needed.  (Step 1:Yes).
Thus, the claims are generally directed towards one of the four statutory categories under 35 USC § 101.  

Step 2A (Template)
1) Prong 1: Determine whether the claims at issue are directed to one of those patent-ineligible concept?  Does the claim recites any judicial exceptions, including certain groups of abstract ideas? i.e. 
(1) Mathematical concepts -- mathematical relationships, mathematical formulas or equations, and mathematical calculations;

(2) Certain method of organizing human activities -- 

(i) fundamental economic principles or practices (including hedging, insurance, mitigating risk);

(ii) commercial or legal interactions (including agreements in the form of contracts; Legal obligations; Advertising, marketing or sales activities or behaviors; business relations);    

(iii) managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and 

(3) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, and opinion). 

2) Prong 2: Does the claim recites additional elements that integrate the judicial exception into a practical application? For examples: 


(1) MPEP § 2106.05 (a) - Improvements to the functioning of a computer or to any other technology or technological field.
(2) MPEP § 2106.05 (b) – Applying the judicial exception with or by use of a particular machine.
(3) MPEP § 2106.05 (c) – Effecting a transformation or reduction of a particular article to a different state or thing. Transforms “information” by simply “manipulates and outputs data” is not sufficient; see also Gottschalk v. Benson, 409 U.S.63, 71-72 (1972) (holding that a computer based algorithm that merely transform data from one form to another is not patent-eligible).  

(4) MPEP § 2106.05 (e) – Applying the judicial exception in some other meaningful way beyond general linking the use of the judicial exception to a particular technological environment.
Limitations that are not indicative of integration into a practical application:
(1) MPEP § 2106.05 (f) – “Apply it” or mere instructions to apply an exception.
(2) MPEP § 2106.05 (g) – Adding insignificant extra-solution (IE-S) activity.
(3) MPEP § 2106.05 (h) – Field of Use and Technological Environment.  
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, determines whether the claim meets:

Step 2B (Template):
1) Does the claim recite additional elements that amount to an inventive concept (aka “significantly more”) than the judicial exception? or
2) adding a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP 2106.05(d)); or
Limitations that are not indicative of integration into a practical application:
(1) MPEP § 2106.05 (f) – “Apply it” or mere instructions to apply an exception.
(2) MPEP § 2106.05 (g) – Adding “insignificant extra-solution (IE-S) activity”.
(3) MPEP § 2106.05 (h) – Field of Use and Technological Environment, and

Berkheimer Memo- Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
Note: See Berkheimer vs. HP, Inc., 881 F.3d 1360, 1366 (Fed. Cir. 2018) (concluding that claims 1-3, and 9 of US Patent no. 7,447,713, which deals with “An Asset and Content Management System,” and “A method of archiving an item comprising in a computer processing system”, with steps of “presenting, parsing, comparing, storing, and editing data” are well known, routine, and conventional, and are abstract ideas).  Dependent claims 4-8 are not conventional and are patent eligible.     

Actual Analysis:
Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
(1) Step 2A, Prong 1: Does the Claim Recite a Judicial Exception?

Independent method claim 1 is directed to a process for analyzing operating condition of an asset (machine, computer or self-service Terminal) using a predictive model and outputting a result, a determination whether or not a service is needed, which is a concept/plan and squarely within the realm of abstract idea.  In summary, the steps include the steps that a person would perform when analyzing the condition of an asset (machine) using a predictive model and the predictive model would generate predictive data indicating the health/condition of the asset and the model provides a result, a determination whether when the machine would need a service or not.  The claim scope appears to be a modeling process for determining operating health or condition of an asset by collecting the asset operating data, analyzing the data to determine health condition and provides recommendation to the asset based on analysis.  The recited subject matter belongs to the group of certain methods of organizing human activity.  MPEP 2106.04(a)(2)(II) (“Certain Methods of Organizing Human Activity”).  The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
This judicial exception is not integrated into a practical application because it deals with well known condition analysis of an asset, see “abstract”.
The claims appear to be more of well known business problem for analyzing the condition of an asset and make recommendation to improve the condition based on a predictive model.  The problems indicated in the “Background” appear to be resolved by using generic computers for analysis automation.  The improvement of the claimed invention due to the use of a predictive model and “computer automation” is not consider to be a practical application.  
Claim 1 recites a method, comprising:	
[1] receiving data, fault and workload data.	Data collecting, insignificant extra-solution activity (IE-SA).
[2] determine a fault rate, based on a model.	  	Mental process.
[3] determine when a service is needed.		Mental process.
[4] performing the service.	Mental process, IE-SA (post solution activity).  

	Thus under Step 2A prong 1 or (i), the limitations of steps [1]-[4] recites steps which may fit within the Revised Guidance category of “mental processes”.

(2) Step 2A, Prong 2:  Judicial Exception Integrated into a Practical Application?
In this case, claim 1, as a whole, is focused on “business process management” by analyzing operating condition of an asset (machine or equipment or engine) using a predictive model and outputting predicting results.
MPEP § 2106.05 (a) - Improvements to the functioning of a computer or to any other technology or technological field: 
Conclusion (1): none.  
The claimed invention is directed to a business practice that involves using generic computer components as tools to enhance the automation of a business process and wherein analyzing operating condition of an asset (machine or equipment or self-service terminal) using a predictive model and outputting a prediction or determination when the terminal needs service.
The claimed invention does not appear to meet the guideline of MPEP 2106.05(a) since the claimed invention does not appear to improve the functioning or operation of an engine or asset or system or any other Technical Field or Technology.
The additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than: 
(i) mere instructions to implement the idea on computer system.
(ii) recitation of a computer system that serve to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  
The additional elements or combination of elements in the claims do not provide an improvement to the functioning of a computer or to any other technology or technical field.
(2) MPEP § 2106.05 (b) – Applying the judicial exception with or by use of a particular machine.
Conclusion (2): none.  
As shown in Figs. 1 and 2, and specification [0016-0029], the computer system comprises devices that are generic server computer devices, “data processing system” that was described in the specification at a high level of generality, comprising generic computer components.  No indication in the specification nor does the attorney indicating that the operations recited in claim 1 requires any specialized computer hardware or other inventive computer components, i.e., a particular machine, or invokes any inventive programming.     
(3) MPEP § 2106.05 (c) – Effecting a transformation or reduction of a particular article to a different state or thing.
Conclusion (3): none.  
business practice that involves using generic computer components as tools to enhance the automation of a business process and wherein the business process is analyzing operating condition of an asset (machine or equipment or self-service terminal) using a predictive model and outputting a prediction or determination when the terminal needs service and performing the service.
The step of performing the service required on the terminal and changing from disrepair to repair condition is not a “transformation or reduction of an article into a different state or thing constituting patent-eligible subject matter”. 
See In re Bilski, (Fed. Cir. 2008), see also CyberSource Corp. vs. Retail Decisions (Fed. Cir. 2011) (“The mere manipulation or reorganization of data … does not satisfy the transformation prong.”).
	
(4) MPEP § 2106.05 (e) – Applying the judicial exception in some other meaningful way beyond general linking the use of the judicial exception to a particular technological environment.
Conclusion (4): The current claims do not add meaningful limitations beyond generally linking the use of judicial exception, a method for a business practice that involves using generic computer components as tools to enhance the automation of a business process and wherein the business process is analyzing operating condition of an asset (machine or equipment or self-service terminal) using a predictive model and outputting a prediction or determination when the terminal needs service and performing the service.
Limitations that are not indicative of integration into a practical application:

MPEP § 2106.05 (f) – “Apply it” or mere instructions to apply an exception.
Conclusion (1): The current claims merely invoke a generic computer components as a tool in which the computer instructions apply the judicial exception.
	
(2) MPEP § 2106.05 (g) – Adding insignificant extra-solution activity.
Conclusion (2): as shown above, step 1 and 4, in independent claim 1 cite insignificant extra-solution activity.
	
(3) MPEP § 2106.05 (h) – Field of Use and Technological Environment.  
Conclusion (3): These 4 steps in independent claim 1 are limitations to be simply “a field of use” that attempts to limit the abstract idea to a particular technological environment.  
This judicial exception is not integrated into a practical application because a method for a business practice that involves using generic computer components as tools to enhance the automation of a business process and wherein the business process is analyzing operating condition of an asset (machine or equipment or self-service terminal) using a predictive model and outputting a prediction or determination when the terminal needs service and performing the service.
(2) Prong 2:  
The additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than: 
(i) mere instructions to implement the idea on a computer, and/or 
(ii) recitation of generic computer structures in IOT, a processing device and a memory device, that serve to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  
(1) This judicial exception is not integrated into a practical application.  In particular, the claim only recites one additional element – using a computer system, server, and communication software to perform all the business steps of: 
[1] receiving data.	
[2] analyzing data using a predictive model.	  		
[3] determining health condition of the asset and when a service is needed, and 
[4] performing the service.
functions of: determining, analyzing, identifying the service and performing the service.  The additional steps of receiving, transmitting, etc. are insignificant extra-solution activity (IE-SA) steps.  Therefore, the claimed invention amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
Furthermore, the analyzing operating condition of an asset (machine or equipment or self-service Terminal) using a predictive model and outputting predicting values and determining influential variables that affect the analysis result are well known practice as shown in MPEP 2106.05 (d) Well-Understood, Routine, Conventional Activity [R-08.2017].  
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.  See item (v.).
v. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; 
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a 
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); 
iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and 
vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 
v. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; 
Moreover, below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
i. Recording a customer’s order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016); 
ii. Shuffling and dealing a standard deck of cards, In re Smith, 815 F.3d 816, 819, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016); 
iii. Restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC
iv. Identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017); 
v. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; 
vi. Determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; and 
vii. Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015). 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to “integration of the abstract idea” into a “practical application”, the additional element of using “a processor” and “memory device” to perform those cited steps amounts to no more than mere instructions to perform the analyzing operating condition of an asset (machine or equipment or self-service Terminal) using a predictive model and outputting a prediction or determination of when the terminal needs servicing using a generic computer component.  Mere instructions to apply an exception using a generic computer component can not provide an inventive concept.  The claim is not patent eligible.  
Step 2B: 
The Claims Lack an Inventive Concept
Considered as an ordered combination, the computer components of the method add nothing that is not already present when the steps reconsidered separately.  Viewed as a whole, the method claims simply analyzing operating condition of an asset (machine or equipment or self-service Terminal) using a predictive model and outputting a prediction or determination of when the terminal needs servicing using a generic computer component.  As shown in the specification ¶¶ [0008-0062], the claims do not, for example, purport to improve the functioning of the computer itself nor do they effect an improvement in any other technology or technical field.  Instead, the claims at issue amount to nothing significantly more than an instruction to apply the abstract idea of analyzing operating condition of an asset (machine or equipment or self-service Terminal) using a predictive model and outputting a prediction or determination of when the terminal needs servicing and performing the service, by various data processing mechanism using some unspecified, generic computer. 
As for the use of a system, as shown in Figs. 1-2, and 3, to carry out the steps [1]-[4] above, it does not impose meaningful limits on the claims. Specifically, the storage device merely stores the data, and the computer system just performs insignificant, conventional, and routine steps (e.g., receiving, analyzing, monitoring, determining, and transmitting), these extra insignificant activities do not impose meaningful limits on the scope of the claims and are not integral to the invention as a whole. See Bancorp, 687 F.3d at 1278; SiRF Tech., Inc., v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (“In order for the addition of a machine to impose a meaningful limit on the scope of a claim, it must play a significant part in permitting the claimed method to be performed).  
Under current practices, that is not enough to transform an abstract idea into a patent-eligible invention.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
2106.05(d) Well-Understood, Routine, Conventional Activity [R-08.2017] 
Another consideration when determining whether a claim recites significantly more than a judicial exception is whether the additional element(s) are well-understood, routine, conventional activities previously known to the industry. If the additional element (or combination of elements) is a specific limitation other than what is well-understood, routine and conventional in the field, for instance because it is an unconventional step that confines the claim to a particular useful application of the judicial exception, then this consideration favors eligibility. If, however, the additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility. 


    PNG
    media_image2.png
    319
    722
    media_image2.png
    Greyscale

The current claimed invention is similar to that of Electric Power Group cited above, which is collecting information, analyzing it, and displaying certain results (determination when the service is needed) of the analysis.  The last step of “performing the service required” and merely carrying out the result of the analysis and is considered as insignificant post-solution activity.  
As for dep. claims 2-3, which deal with the type of fault data, i.e. number of faults, this further limits the scope of the abstract idea “fault data types or features”, without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or (c ) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, claims 2-3 are not considered as being “significantly more”, and thus does not facilitate the claim to meet the “inventive concept”.  
As for dep. claim 4, which deal with features of the component, i.e. currency dispenser, this further limits the scope of the abstract idea “component types or features”, however, they are not considered as being “significantly more” or “adding an inventive concept” to the independent claim.
types or features”, however, they are not considered as being “significantly more” or “adding an inventive concept” to the independent claim.
As for dep. claims 6-7, which deal with the type of workload data, i.e. number of transactions, this further limits the scope of the abstract idea “workload data types or features”, however, they are not considered as being “significantly more” or “adding an inventive concept” to the independent claim.
As for dep. claim 8, which deals with features of the step of “fault rate determining”, i.e. a ratio of faults/hour/component, this further limits the scope of the abstract idea “fault rate determining” step, however, it’s not considered as being “significantly more” or “adding an inventive concept” to the independent claim.
As for dep. claim 9, which deals with features of the step of “determining when the service is needed”, i.e. fault rate ratio, this further limits the scope of the abstract idea “when the service is determined” step, however, it’s not considered as being “significantly more” or “adding an inventive concept” to the independent claim.
Therefore, claims 1-20 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. 	step 2B:  NO

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
On October 10, 2007, the Patent Office issued the "Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc.," 73 Fed. Reg. 57,526 (2007) (hereinafter the Examination Guidelines). Section III is entitled "Rationales to support rejections under 35 U.S.C. 103."  Within this section is the following quote from the Supreme Court: "rejections on obviousness grounds cannot be sustained by merely conclusory statements; instead there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) (quoting In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006)).
Under the Examination Guidelines, the following is a list of rationales that may be used to support a finding of obviousness under 35 U.S.C. § 103:
(a) combining prior art elements according to known methods to yieldpredictable results; 
(b) simple substitution of one known element for another to obtainpredictable results;
(c) Use of known technique to improve similar devices (methods, orproducts) in the same way;
(d) Applying a known technique to a known device (method, or product)ready for improvement to yield predictable results; 
(e) "Obvious to try" choosing from a finite number of identified,predictable solutions, with a reasonable expectation of success; 
(f) Known work in one field of endeavor may prompt variations of it foruse in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art; and 
(g) Some teaching, suggestion, or motivation (TSM) in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
	Each rationale is resolved using the Graham factual inquiries.


Claims 1-9 (method), 10-16 (system), and 17-20 (method) are rejected under 35  U.S.C. 103(a) as obvious over:
Names					Publications:
(1) SEIBERT				2012/0.190.342, in view of
(2) BARTFAI-WALCOTT et al.	2016/0.359.683, and 
(3) GUO				CN 202502571 U., and/or
(4) LI et al. 				2015/0.271.397.

As for independent claims 1, 10, and 17, SEIBERT teaches a method comprising:
[1] receiving, at a computing device comprising a processor, fault data and workload data for a self-service terminal fault data and workload data collected via a plurality of sensors operatively connected to the self-service terminal; wherein the fault data includes an event occurring immediately before a fault and an event occurring immediately after the fault; the fault associated with a media handling component of the self-service terminal;
Note: that the result of the 1st step is merely “received plurality of data”, and the data comprises of “fault data” and “operating (workload) data”.  The data is collected by sensors.  The “fault (malfunction) data” includes (1) condition/event before the fault/malfunction and (2) condition/event after the fault/malfunction.  

    PNG
    media_image3.png
    492
    503
    media_image3.png
    Greyscale

{see Fig. 1, and respective ¶¶ [0006] and [0015]
	
	
    PNG
    media_image4.png
    255
    500
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    162
    501
    media_image5.png
    Greyscale

	As shown above, SEIBERT discloses malfunction events and fault events dealing with the automatic cash register system (cassette 14a or 14b) and automatic cash safe (safe 12) which are considered as “media handling component” of the self-service terminal.  As shown in [0015] the maintenance data are determined by means of at least one sensor for monitoring the device such as the automatic cash register system (cassette 14a or 14b) and automatic cash safe (safe 12).  This malfunctioned/fault data reads over the fault data of the claimed invention because as shown in the “Claim Interpretation” above because the phrase “including incorrectly recognize a denomination…” is considered non-functional descriptive material (NFDM) and thus having no patentable weight.

    PNG
    media_image6.png
    580
    450
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    310
    450
    media_image7.png
    Greyscale


As shown above, the “stock service unit” can monitor the quantity and value of the stock of notes of value in the cash cassette at any time.  Note that “information on a malfunction” normally includes condition/event before the malfunction and condition/event after the malfunction.  The malfunction or fault in this case the current stock quantity before it becomes low and empty and after it becomes empty wherein the cash cassette requires restock service.
	
¶¶ [0020 “The device is preferable connected to a computer network of the operator of the device…”]
¶¶ [0045 the device 10 is an automated teller machine….”];
	¶¶ [0062  The radio unit 20 transmit the authentication data stored on the SIM 28 of the ATM 10 and the maintenance data to the maintenance service unit 34 via mobile radio 36.”]

    PNG
    media_image8.png
    544
    476
    media_image8.png
    Greyscale

[3] determining, by the computing device based on the fault rate, when the self-service terminal needs servicing and a service required by the self-service terminal.
{see ¶¶ [0012 “As the maintenance data of the service unit can be transmitted at any time, the service unit can react on occurring malfunctions immediately and/or prevent malfunctions by changing pre-settable parameters”];
¶¶ [0028 “the service unit is informed about a malfunction immediately after the occurrence of the malfunction, and thus countermeasures for the removal of the malfunction can be taken immediately.”]}

[4] performing the service required on the self-service terminal.
{see [009…values deviates from parameters, the service provider can adapt these parameters in time so that no malfunction occurs…”],  


    PNG
    media_image9.png
    206
    526
    media_image9.png
    Greyscale


SEIBERT fairly teaches the claimed invention except for explicitly discloses: 
(1) receiving the workload data, 
(2) step [2] of “determining, by the computing device, a fault rate for the self-service terminal product based upon the fault data and the workload data.”.
In a similar computer performance monitoring system, BARTFAI-WALCOTT et al. teaches: 
[1] receiving, at a computing device comprising a processor, fault data and workload data for a product; 
{see Fig. 7, and ¶¶ [0079-0081]

    PNG
    media_image10.png
    111
    568
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    401
    511
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    390
    569
    media_image12.png
    Greyscale

[2] determining, by the computing device, a fault rate for the product based upon the fault data and the workload data; and
¶¶ [0081 of:

    PNG
    media_image13.png
    363
    521
    media_image13.png
    Greyscale


[3] determining, by the computing device based on the fault rate, when the product needs servicing.

    PNG
    media_image14.png
    152
    566
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    292
    566
    media_image15.png
    Greyscale

As for the feature ‘fault rate”, in view of all teachings with respect to “fault” and “failure" parameters in determination of service/maintenance levels in ¶¶ [0081] and [0140-0144], the 
Therefore, it would have been obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention tomodify the ATM maintenance management of SEIBERT by including the workload data and use it as part of the determining of the fault rate for service needs as taught by BARTFAI-WALCOTT et al. for monitoring of computer device performance as taught bin ¶¶ [0080].  Alternatively,since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
SEIBERT /BARTFAI-WALCOTT ET AL. fairly teaches the claimed invention except for explicitly discloses the type of fault data, reading error of banknote (bill, check, etc.).
GUO, CN 20250257 is cited to well known and routine errors of bank ATM machine such as reading error by the machine reader, see [0002] and Figs. 1 and 2.  The reading error inherently includes well known error such as incorrectly recognize a denomination of the banknote as a first denomination when the banknote is a second denomination.

    PNG
    media_image16.png
    173
    498
    media_image16.png
    Greyscale

Therefore, it would have been obvious to a PHOSITA before the effective filing date of the claimed invention to modify the ATM maintenance management of SEIBERT/ BARTFAI-WALCOTT et al./ROSS by including other ATM well known and routine error such as reading fault point/data” as taught GUO for identifying the ATM fault point/data, see [0002].  
LI et al. is cited to teach the concept of identifying the type of fault in Automated Teller Machine (ATM) or Self-Service Terminal (SST) comprising the step of incorrectly recognizing a denomination of the banknote (bill or currency) when the location to which the identification image reading pointer 72 is larger than the location to which the acquired image writing pointer 71 points which results in an invalidity image may be read, leading to an identification error, see [006], [0002], [0003], and respective Fig. 4-13.

    PNG
    media_image17.png
    184
    600
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    446
    600
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    469
    650
    media_image19.png
    Greyscale

Therefore, it would have been obvious to a PHOSITA before the effective filing date of the claimed invention to modify the ATM maintenance management of SEIBERT/ BARTFAI-WALCOTT et al./ GUO by (A) including machine reading error such as incorrectly recognizing a denomination of the banknote (bill or currency) as taught by LI et al. if the location to which the identification image writing pointer 72 is larger than pointer 71 which leads to identification error, as shown in [0066]. Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  As for the types of identification error, reading a different denomination or value as compared to the real banknote is inherently included in the teachings [0003] and [0066] or would have been obvious to a skilled PHOSITA.


    PNG
    media_image20.png
    460
    475
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    572
    452
    media_image21.png
    Greyscale

As for dep. claim 2 (part of 1 above) and respective dep. claim 11 (part of 10 above), which deals with fault data features, a number of faults for a self-service terminal (SST), this is taught SEIBERT Fig. 1 and BARTFAI-WALCOTT et al. in [0081 “block fault counter”, “page fault counter”, etc.].
As for dep. claim 3 (part of 1 above), and respective dep. claim 12 (part of 10 above) which deal with fault data features of a SST, this is taught in SEIBERT /BARTFAI-WALCOTT et al. and further in view of BARTFAI-WALCOTT et al. ¶¶ [0080-0081] cited above.
1 above), and respective dep. claim 14 (part of 10 above) and claim 18 (part of 17 above) which deal with a type of product, a self-service terminal, such as ATM, this is taught in SEIBERT ¶¶ [0007 “the automated teller machine, automatic cash safes and/or automatic cash register systems…”] and Fig. 1, and BARTFAI-WALCOTT et al. Fig. 1 below, and respective ¶¶ [0019-0021] or LI et al. [0066], Figs. 4-11.
As for dep. claim 6 (part of 1 above), and respective dep. claim 13 and 15 (part of 10 above) which deal with workload data features/parameters, i.e. number of transactions/period of time, this is taught in ¶¶ [0042 “”performance counter monitor data, total hours of use counters, and other metrics, etc. 0080-0081] cited above.  For specific application such as ATM, the selection of well known performance metrics such as number of transactions/period would have been obvious to a skilled artisan because they are conventional ATM performance monitor parameters.
As for dep. claim 7 (part of 1 above), and respective dep. claim 16 (part of 10 above) which deal with workload data features/parameters, i.e. number of notes dispensed/received/read/accepted etc., these are taught in SEIBERT ¶¶ [0074], cited below, and in view of BARTFAI-WALCOTT et al. ¶¶ [0042 “”performance counter monitor data, …, total hours of use counters, and other metrics, etc. 0080-0081] cited above.  For specific application such as ATM, the selection of well known performance metrics such as number of notes dispensed/received/read/accepted etc., would have been obvious to a skilled artisan because they are conventional ATM performance monitor parameters.

    PNG
    media_image22.png
    397
    512
    media_image22.png
    Greyscale

As for dep. claim 8 (part of 1 above) which deals with fault rate parameter of a SST, this is taught SEIBERT /BARTFAI-WALCOTT et al. as shown in SEIBERT Fig. 1 above and in BARTFAI-WALCOTT et al. ¶¶ [0040] , ¶¶ [0057] ¶¶, ¶¶ [ 0074] and  [0140-0141].

    PNG
    media_image23.png
    481
    559
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    232
    576
    media_image24.png
    Greyscale


    PNG
    media_image25.png
    420
    566
    media_image25.png
    Greyscale

For specific application such as ATM, the selection of well known performance metrics such as a ratio of faults/component/transaction/component would have been obvious to a skilled artisan because they are conventional ATM performance monitor/fault parameters.
As for dep. claim 9 (part of 1 above) and claim 20 (part of 17 above) which deals with a determination parameter for a service need of a SST, this is taught in SEIBERT /BARTFAI-WALCOTT et al. as shown in SEIBERT Fig. 1, ¶¶ [0007]and BARTFAI-WALCOTT et al. ¶¶ [0050] and ¶¶ ¶¶ [0070] 

    PNG
    media_image26.png
    396
    563
    media_image26.png
    Greyscale


    PNG
    media_image27.png
    402
    559
    media_image27.png
    Greyscale

For specific application such as ATM, the selection of well known service metrics such as fault rate is greater a preset value would have been obvious to a skilled artisan because they are conventional ATM performance monitor/fault parameters.

17 above) which deals with fault rate parameters of a SST, this is taught in SEIBERT /BARTFAI-WALCOTT et al. as shown in SEIBERT Fig. 1, and ¶¶ [0007] and BARTFAI-WALCOTT et al. ¶¶ [0040] , [0057] and ¶¶ [0074] cited above. 
Response to Arguments
Applicant's arguments on June 11, 2021, are noted and the results are shown below:
I. 101 Rejection:
1) Applicant’s comment that the current claims are eligible for the same reason as shown in claim 4 of the example shown in pages 40-41 of the October 2019 Guidelines is noted but not found to be persuasive because claim 4 appears to be more specific and more technical features such as a herd monitor, a radio frequency reader for each animal, sensors, transponders, and transmitter for a specific purpose.  

    PNG
    media_image28.png
    223
    600
    media_image28.png
    Greyscale

The current claimed invention is similar to that of Electric Power Group cited above, which was determined to be ineligible.  The claim scope deals with collecting information, analyzing it, and displaying certain results (determination when the service is needed) of the analysis.  The last step of “performing the service required” and merely carrying out the result of the analysis and is considered as insignificant post-solution activity.  
II. 112, 2nd Rejections: None.
103 Rejections:
New reference has been added to address the claim amendment feature.
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Dean D Nguyen whose telephone number is (571)272-6806.  The examiner can normally be reached on M-F: 6;30-4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/TAN D NGUYEN/Primary Examiner, Art Unit 3689